DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 3 May 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 7 is objected to because of the following informalities: in lines 12 and 15, “the at least one magnet element” should be replaced with “the plurality of magnet elements”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “the one or more magnets” and “the magnets” in lines 8 and 9. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 7 will be interpreted as reciting “the plurality of magnet elements” rather than “the one or more magnets” or “the magnets”. See lines 3 and 4 of claim 7.
Claim 7 recites the limitation “the surface of the first mold” in lines 8 and 9. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 will be interpreted as reciting “the surface of the first mold half” rather than “the surface of the first mold”. See line 4 of claim 7.
Please also note that the plurality of magnet elements are described both as being “adjacent to” the surface of the first mold half (see lines 3 and 4 of claim 7) and “on” the surface of the first mold half (see lines 8 and 9 of claim 7). This is not considered indefinite. Rather, the magnet elements will be interpreted as being on the surface of the first mold half, with such a position also being considered adjacent the surface.
Claims 8-10, 12, and 13 are rejected based on their dependency from claim 7. Note the interpretation below that claim 8 depends from claim 7.
Claim 8 depends from itself, making its intended scope unclear. For purposes of examination, claim 8 will be interpreted as depending from claim 7. Claims 9, 10, and 12 are rejected based on their dependency from claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0267771 (“Earnest”).
Regarding claim 7, Earnest discloses a method for producing a foam part (see paragraph 4), comprising:
providing a mold for producing a foam part (the seat cushion mold 10; see Figure 1 and paragraph 18), the mold comprising a first mold half and a second mold half (the two mating halves 12 and 14; see Id.) defining a volume therebetween (see Figure 1), wherein the mold comprises a plurality of magnet elements adjacent to a surface of the first mold half (the magnets 26 embedded in the surface 24 of the mold half 14; see Figure 1 and paragraph 19);
providing a fabric sheet (the reinforcing sheet 22; see Figure 1 and paragraphs 19 and 21) comprising a first metallic pattern printed on a first surface of the fabric sheet (the stripes 
affixing the fabric sheet in the mold such that the first metallic pattern of the fabric sheet is coupled with the at least one magnet element of the mold (see Id.).
Earnest does not disclose that the plurality of pattern elements provides coverage to engage the magnet elements independent of location of the magnet elements. In Figures 3 and 4, the magnets 26 are arranged to match the stripes 30 or areas 34. See paragraphs 21 and 22. However, Earnest does disclose an alternative embodiment where “an entire surface of the reinforcing sheet 22 may be coated with magnetic material particles” such that the sheet 22 “can be applied to the surface 24 in a number of different positions and orientations”. See paragraph 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an intermediate solution between the embodiment described in paragraph 23 and the embodiments of Figures 3 and 4 in order to allow the sheet 22 to be applied to the surface 24 in a number of different positions and 
Considered differently, Earnest teaches two endpoints of a range. The first endpoint coincides with a magnetic material spacing of 0 (as in the embodiment of paragraph 23 where the entire surface is covered), and the second endpoint coincides with a magnetic material spacing of X (as in the embodiments of Figures 3 and 4). The predetermined distances covered by claim 1 fall within the range of 0 to X, as should be recognized from the fact that the spacing of Earnest’s Figures 3 and 4 is too large to achieve the claimed independence from magnet location. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 8, Earnest does not explicitly disclose that the fabric sheet further comprises a second metallic pattern printed on a second surface of the fabric sheet, opposite the first surface. However, Earnest does disclose that magnetic particles can be applied to either side of the reinforcing sheet 22. See paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the magnetic particles to both sides of the reinforcing sheet 22 if desired since Earnest discloses In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 9, paragraph 21 of Earnest discloses that the reinforcing sheet 22 can be cut from a roll of fabric, and paragraph 32 of Earnest discloses that the magnetic material can be applied to the roll of fabric before the fabric is cut into sheets.

Regarding claim 10, Earnest discloses wherein the fabric sheet is formed of a non-woven material (see paragraphs 21 and 29).

Regarding claim 12, Earnest discloses wherein the plurality of magnet elements are affixed to the surface of the first mold half and facing the second mold half (see Figure 1 and paragraph 19; the magnets 26 are embedded into the surface 24 of the mold half 14 that faces the mold half 12).

Regarding claim 13, as discussed above in the rejection of claim 7 under 35 U.S.C. 103, Earnest teaches two endpoints of a range. The first endpoint coincides with a magnetic material spacing of 0 (as in the embodiment of paragraph 23 where the entire surface is covered), and the second endpoint coincides with a magnetic material spacing of X (as in the embodiments of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Alternatively, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed above in the rejection of claim 7 under 35 U.S.C. 103, it would have been obvious to one of ordinary skill in the art to have covered a sufficiently large portion of the sheet 22 with magnetic material such that the same effect was achieved as covering the entire sheet without the added cost of actually covering the entire sheet. For example, tripling or quadrupling the number of stripes 30 would result in nearly all of the sheet 22 being covered with magnetic material. See Figure 3 of Earnest. Selecting the proper coverage/spacing would require only routine experimentation.

Response to Arguments
The Applicant’s arguments filed 3 May 2021 with respect to the prior art rejections have been fully considered and are persuasive in part. Specifically, the Examiner agrees that the embodiments of Figures 3 and 4 of Earnest fail to meet the limitations added to claim 7. However, the claimed method would have been obvious based on other material disclosed in Earnest. See above. Therefore, the rejections based on Earnest have been modified.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744                             

/MARC C HOWELL/Primary Examiner, Art Unit 1774